Citation Nr: 1023361	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tarsal tunnel syndrome of the left ankle (left ankle 
disability).

2.  Entitlement to a rating in excess of 10 percent for 
tarsal tunnel syndrome of the right ankle (right ankle 
disability).  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left ankle (left ankle 
arthritis).  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right ankle (right ankle 
arthritis).  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1995 to 
October 1995, and active service from January 2003 to July 
2003.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO). 



FINDINGS OF FACT

1.  The Veteran's left ankle disability is not productive of 
severe incomplete paralysis of her left ankle.  

2.  The Veteran's right ankle disability is not productive of 
severe incomplete paralysis of her right ankle.

3.  The Veteran's left ankle does not manifest marked 
limitation of motion.  

4.  The Veteran's right ankle does not manifest marked 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tarsal tunnel syndrome of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic 
Code 8599-8525 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for tarsal tunnel syndrome of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic 
Code 8599-8525 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5003 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2006 and October 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the RO has obtained and associated with the 
claims file the Veteran's service treatment records and 
private records from sources identified by the Veteran.  The 
Veteran was afforded two VA examinations to assess the 
severity and manifestations of her disabilities.

In addition, the Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluations 
assigned for her ankle disabilities do not accurately reflect 
the severity of those disabilities.  Disability evaluations 
are determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In this case, the Veteran was originally service connected 
for her bilateral ankle disabilities at a rate of 10 percent 
each in an October 2004 rating decision.  She sought an 
increased rating for her bilateral ankle disabilities in an 
October 2006 claim.  A February 2007 rating decision denied 
her claim.  After she filed a timely Notice of Disagreement, 
a January 2009 Statement of the Case was issued.   The 
Veteran thereafter filed a timely Substantive Appeal.  A 
Supplemental Statement of the Case was issued in June 2009.  
In a July 2009 rating decision, however, the RO granted two 
temporary total ratings - one for the Veteran's right ankle 
disability, running from February 2007 to May 2007, and one 
for the Veteran's left ankle disability running from December 
2007 to March 2008 - based on the Veteran's surgery and 
convalescence period for each ankle.  That same rating 
decision granted service connection at a 10 percent rate for 
degenerative arthritis of each ankle.  (The Board construes 
the issues of the evaluations for the bilateral ankle 
arthritis to be part of the Veteran's original appeal.)

The Veteran's bilateral ankle disabilities have been rated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8599-8525.  When a particular disability is not listed 
among the diagnostic codes, a code ending in "99" is used; 
the first two numbers are selected from the portion of the 
schedule most approximating a veteran's symptoms.  38 C.F.R. 
§ 4.27.  As the Veteran's bilateral tarsal tunnel syndrome of 
the ankles is not assigned a specific number, Diagnostic Code 
8599 is applied to allow for rating the unlisted condition 
with other diseases of the peripheral nerves.  The hyphenated 
diagnostic code is then used to identify the specific basis 
for the evaluation assigned.  38 C.F.R. § 4.27.  In this 
case, Diagnostic Code 8599 refers to diseases of the 
peripheral nerves in general, while the more specific 
Diagnostic Code 8525 refers to paralysis of the posterior 
tibial nerve.  

Under Diagnostic Code 8525, mild incomplete paralysis is 
rated 10 percent disabling; moderate incomplete paralysis is 
rated 10 percent disabling; and severe incomplete paralysis 
is rated 20 percent disabling.  Complete paralysis of the 
posterior tibial nerve, paralysis of all muscles of sole of 
foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; plantar 
flexion is impaired, is rated 30 percent disabling.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran's bilateral degenerative arthritis of the ankles 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which states that degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of motion of the ankle is addressed by Diagnostic 
Code 5271.  Under that Diagnostic Code, marked limitation is 
assigned a 20 percent rating, while moderate limitation is 
assigned a 10 percent rating.  The normal range of motion for 
the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71a Plate II.

After considering the evidence below, however, the Board 
finds the current ratings appropriate for the reasons that 
follow.  Though each of the Veteran's ankle disabilities has 
been rated separately, in the interests of brevity and 
clarity, the Board shall discuss them together.  

Evidence from various sources has been obtained and 
associated with the claims file, including the results of two 
VA examinations, records of the Veteran's private physical 
therapy, and statements from the Veteran.  This evidence is 
presented in chronological order.  

The Veteran first sought treatment from Brodie McKoy, MD for 
complaints of bilateral ankle pain in September 2006.  
Records from that fall and winter show that, despite the 
Veteran's complaints of pain, she had full range of motion in 
both ankles, full strength, and no instability.  Nonetheless, 
Dr. McKoy stated that if the Veteran's condition did not 
improve, he may then recommend surgery.  

The Veteran underwent a VA joints examination in December 
2006, prior to both of her ankle surgeries.  The Veteran 
complained of suffering from pain and discomfort in both of 
her ankles.  She spoke of difficulty in standing or walking 
for any length of time.  She also stated that while she was 
trying to find less physically demanding occupations, she had 
not missed any work on account of her ankle disabilities.  

Upon examination, the examiner noted no abnormalities on 
either ankle, with the exception of a scar on her left ankle 
from a previous surgery in 1999.  Palpation of her ankles 
showed no elicited tenderness.  She had dorsiflexion of 0-20 
degrees in both ankles, and plantar flexion of 0-45 degrees 
with mild discomfort in the extreme limits.  Repetitive 
plantar flexion showed increasing discomfort in her right 
ankle, but this was noted to be mild to moderate.  Her 
reflexes were 1-2+ and symmetrical bilaterally.  She had 
normal vibratory and monofilament testing, and pulses were 
palpable.  

Dr. McKoy operated on the Veteran's right ankle on February 
21, 2007.  He performed a right ankle open debridement of the 
retrocalcaneal bursa, a debridement of the right Achilles 
tendon, and an excision of Haglund's deformity.  Following 
this surgery, the Veteran attended physical therapy with Dr. 
McKoy.  The problems that Dr. McKoy sought to treat were 
listed in a March 2007 record.  These problems included right 
ankle pain, tenderness, decreased range of motion, swelling, 
and gait impairment. In April 2007, six weeks after her right 
ankle surgery, Dr. McKoy found that her incision was well 
healed with mild swelling but no signs of infection.  Her 
lower right leg showed no tenderness, swelling, or 
deformities.  Her right ankle was minimally tender to 
palpation.  She had full range of passive motion.  The 
Veteran showed no joint instability, and her ankle strength 
was noted as 5 out of 5.  In June 2007, Dr. McKoy noted that 
the Veteran had some stiffness but was otherwise doing well.  
He described the Veteran as better than before surgery.  

In August 2007, the Veteran again sought treatment from Dr. 
McKoy for her right ankle, as she complained of pain in her 
Achilles tendon.  Dr. McKoy found that she had full range of 
motion, full strength, and no instability in her right ankle.  
He stated that she was suffering from recurrent inflammation, 
and ordered to stretch and ice her tendon.  Despite the 
Veteran's continued complaints of some pain, an October 2007 
record reflects that the Veteran had normal range of motion 
in her right ankle, no joint instability, and full strength.  

Dr. McKoy operated on the Veteran's left ankle on December 
19, 2007.  He performed an open left Haglund's deformity 
excision and retrocalcaneal bursectomy.  Following the 
surgery, the Veteran again attended physical therapy with Dr. 
McKoy.  In a January 2008 record, he described the Veteran's 
current problems as consisting of decreased range of motion 
in the left ankle, decreased foot and ankle strength, pain, 
decreased ambulation, and swelling.  Dr. McKoy described the 
Veteran's rehabilitation potential as excellent.  Only two 
weeks later, the Veteran's ankle strength was recorded as 5 
out of 5.  Her ankle displayed no edema or cyanosis, and her 
gait was normal.  In February 2008, Dr. McKoy stated that the 
Veteran's response to therapy was good.  He recorded that the 
Veteran's active range of motion with her left ankle was 
within functional limits.  He recorded muscle strength in her 
left ankle of 5 out of 5.  Dr. McKoy stated that the Veteran 
had met all of her rehabilitation goals.  Finally, in March 
2008, Dr. McKoy stated that he found no tenderness, swelling, 
or deformities in the Veteran's lower left leg.  With respect 
to her left ankle, he found no swelling and good range of 
motion.  Her left ankle was not tender to palpation.  Her arc 
of motion was full and painless in all planes, and she had no 
joint instability.  Her muscle strength was recorded as 5 out 
of 5.  

The Veteran then underwent a VA joints examination in January 
2009.  The examiner reviewed the Veteran's medical history 
and performed a physical examination.  He reported that the 
Veteran's gait was normal.  Neither ankle showed a 
valgus/varus bony deformity, swelling, or redness.  There was 
no muscle atrophy bilateral, and both ankles' strength was 
good.  Her left ankle had two well healed scars, neither of 
which resulted in tenderness, adherence, ulceration, 
depression, elevation, depression, edema, hyperpigmentation, 
or limitation of function.  The Veteran had one scar on her 
right ankle, but it similarly did not result in tenderness, 
adherence, ulceration, depression, elevation, depression, 
edema, hyperpigmentation, or limitation of function. 

Range of motion testing for the left ankle revealed that the 
Veteran had dorsiflexion of 0-10 degrees, with the Veteran 
lacking 10 degrees due to pain and stiffness.  The Veteran's 
left ankle had plantar flexion of 0-30 degrees, lacking 15 
degrees due to pain and stiffness.  The examiner did not note 
weakened movement, fatigability, lack of endurance, or 
incoordination on repeated movement.  The examiner reported 
identical results for range of motion testing of the 
Veteran's right ankle.  With regard to the Veteran's right 
ankle, the examiner did note weakened movement, lack of 
endurance, and incoordination with repeated motion.  
Neurologically, the examiner reported the Veteran's cranial 
nerves to be within normal range.  Sensation to monofilament 
was good with respect to both lower extremities.  The 
examiner also recorded strength at 5 out of 5 and reflexes at 
2 of 2 bilaterally.  

Finally, the Board must consider the statements made by the 
Veteran.  In her June 2007 Notice of Disagreement, the 
Veteran described the functional limitations that her ankle 
problems placed on her. She stated that she could not stand 
or walk for long distances, and her employment prospects were 
limited.  In a November 2008 statement, the Veteran 
complained of numbness in her ankles after any prolonged 
standing or walking.  She stated that she was seeking 
employment close to her home so that she would not have to 
drive long distances.  The Veteran reported the limitations 
that her ankle disabilities place on her in her January 2009 
Substantive Appeal.  The Veteran stated that it was difficult 
for her to stand for any length of time or to drive for any 
distance.  She stated that these limitations have impacted 
her occupational choices and have forced her to seek less 
lucrative jobs.  

Taken together, a review of the assembled records shows that 
the 10 percent rating assigned for each ankle disability is 
warranted.  Again, with regard to the Veteran's tarsal tunnel 
syndrome, a 10 percent rating is assigned for both mild and 
moderate incomplete paralysis, while severe incomplete 
paralysis is assigned a 20 percent rating and complete 
paralysis warrants a 30 percent rating.  As shown, the 
evidence only indicates that the Veteran is suffering from 
mild to moderate paralysis of each ankle.  Her gait has been 
noted to be normal, her strength good, and her range of 
motion no more than moderately impaired.  There is no 
evidence of decreased sensation or instability in either 
ankle.  

As to the Veteran's bilateral arthritis of the ankles, the 
Board similarly finds that the 10 percent rating assigned to 
each ankle is appropriate.  Again, the Veteran's arthritis is 
rated on the basis of the limitation of motion of her ankles, 
with marked limitation assigned a 20 percent rating and 
moderate limitation is assigned a 10 percent rating.  Dr. 
McKoy indicated that the Veteran had full range of motion 
with respect to each of her ankles.  The January 2009 VA 
examination stated that, with respect to each ankle, the 
Veteran lacked 10 degrees of dorsiflexion and 15 degrees of 
plantar flexion.  The Board finds this loss to be moderate, 
warranting the 10 percent rating assigned.  The higher 20 
percent rating would only be appropriate if the Veteran's 
arthritis was productive of marked limitation, which again is 
not shown here.  In addition the medical evicence fails to 
show that there is any additional functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has considered whether any analogous Diagnostic 
Codes would more closely approximate the Veteran's 
disability, but concludes that none do.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5274 covers ankle disabilities.  
As described above, on account of the Veteran's being service 
connected for her arthritis of the ankles, she is already 
being evaluated under Diagnostic Code 5271.  A rating under 
Diagnostic Codes 5270 or 5272 would require evidence of 
ankylosis, but neither of the Veteran's ankles has been found 
to be ankylosed.  Diagnostic Code 5273 would only be 
appropriate with evidence of malunion of the os calcis or 
astragalus, but there is no evidence of such malunion here.  
Finally, Diagnostic Code 5274 covers astragalectomy, or 
"excision of the astragalus."  Dorland's Illustrated 
Medical Dictionary 171 (31st ed. 2007).  Though the Veteran 
has undergone surgery on both her left and right ankles, 
there is no evidence that her astragalus was removed as part 
of that surgery.  

Staged ratings are also inappropriate in this case.  By 
granting temporary total ratings following the Veteran's 
respective surgeries for her ankles, the RO has in effect 
already staged the Veteran's ratings.  Apart from these 
periods, however, the above cited evidence reflects that the 
manifestations of the Veteran's bilateral ankle disabilities 
have remained relatively constant over the appeals period.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The manifestations of the 
Veteran's disability are contemplated under both the ratings 
involved in this decision and in those involving the 
Veteran's separate ratings for bilateral arthritis.  With the 
exception of the periods surrounding the Veteran's ankle 
surgeries (which, again, have been compensated at a temporary 
total level), there is no evidence that the Veteran has had 
any recent hospitalization for treatment of her bilateral 
ankle disabilities.  Though the Veteran stated that her 
employment prospects have been negatively affected by her 
bilateral ankle disabilities, there is no evidence that her 
disabilities have resulted in absences or interference with 
her current occupation.  Accordingly, an extraschedular 
evaluation is not appropriate in this case.  

As the Veteran's bilateral ankle disabilities do not result 
in severe incomplete paralysis of her ankles, or marked 
limitation of motion, the Board concludes that higher 
evaluations for the Veteran's bilateral ankle disabilities 
are not warranted.  


ORDER

A rating in excess of 10 percent for tarsal tunnel syndrome 
of the left ankle is denied.

A rating in excess of 10 percent for tarsal tunnel syndrome 
of the right ankle is denied.

An initial rating in excess of 10 percent for degenerative 
arthritis of the left ankle is denied.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the right ankle is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


